 



Exhibit 10.62
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made as of September 29, 2006
among MEDICAL PROPERTIES TRUST, INC. (the “REIT”), MPT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Operating Partnership”) (the REIT and
the Operating Partnership are referenced collectively as the “Company”), and
Michael G. Stewart (the “Executive”):
WHEREAS, the Executive and the Company entered into an Employment Agreement
Dated April 28, 2005 (the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement as provided
herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
     1. Paragraph 4 of the Employment Agreement is hereby deleted in its
entirety and the following paragraph is hereby substituted in lieu thereof:
     “4. INCENTIVE AWARDS: ANNUAL INCENTIVE BONUS. The Executive shall be
entitled to receive an annual cash incentive bonus for each fiscal year during
the Term of this Agreement consistent with such bonus policy as may be adopted
by the Board of Directors or its Compensation Committee (“Bonus Policy”). The
Bonus Policy shall contain both individual and group goals. If the Executive or
the Company, as the case may be, satisfies the performance criteria contained in
such Bonus Policy for a fiscal year, he shall receive an annual incentive bonus
(the “Incentive Bonus”), in an amount determined by the Compensation Committee
and subject to ratification by the Board, if required. If the Executive or the
Company, as the case may be, fails to satisfy the performance criteria contained
in such Bonus Policy for a fiscal year, the Compensation Committee may determine
whether any Incentive Bonus shall be payable to Executive for that year, subject
to ratification by the Board, if required. The Executive’s bonus shall not be
subject to any minimum award, as provided in the Executive’s Employment
Agreement previous to this amendment. Additionally, in consideration for the
Executive’s agreement to forgo a guaranteed minimum bonus, the Company agrees
that the previous bonus ceiling of 100% of salary is no longer applicable and
that, henceforth, there shall be no limitation or ceiling on the maximum bonus
that may be awarded to the Executive by the Board of Directors or its
Compensation Committee.”
     2. Except to the extent hereby amended, the Employment Agreement is hereby
confirmed and ratified and shall continue in full force and effect.
First Amendment to Employment Agreement of
Michael G. Stewart
Page 1 of 2

 



--------------------------------------------------------------------------------



 



     3. The effective date of this amendment is September 29, 2006.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Employment Agreement as of the date first above written.

         
OPERATING PARTNERSHIP:
  EXECUTIVE:    
MPT OPERATING PARTNERSHIP, L.P.
       
BY: MEDICAL PROPERTIES TRUST, LLC
       
ITS: GENERAL PARTNER
       
BY: MEDICAL PROPERTIES TRUST, INC.
  /s/ Michael G. Stewart
 
   
ITS: SOLE MEMBER
  Michael G. Stewart    

         
By.
  /s/ Edward K. Aldag, JR.
 
Edward K. Aldag, Jr.   Dated: 10/3/06 
 
  Chairman, President and CEO    
 
        Dated: 10/2/06    
 
        REIT:    
 
       
By:
  /s/ Edward K. Aldag, Jr.
 
Edward K. Aldag, Jr.    
 
  Chairman, President and CEO    
 
        Dated: 10/2/06    

First Amendment to Employment Agreement of
Michael G. Stewart
Page 2 of 2

 